DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on November 3, 2021 have been entered. Applicant amended claims 1, 2, 10, and 20. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on November 3, 2021 with respect to the Non-Final Office Action dated August 3, 2021 have been fully considered and they are persuasive.  Therefore, previous 35 U.S.C.  103 rejections to claims 1-20 are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Konstantin Chaus, Reg. No. 72,523, on February 7, 2022.
The application has been amended as follows: 
	What is claimed is:
1.	(Currently Amended) A method comprising:

determining traffic information relating to the deployment of the first version of the application, wherein the traffic information specifies a first amount of traffic handled by the first version of the application during a time frame, wherein the first amount of traffic handled is determined in view of a number of requests that the first version of the application handled without errors or without a threshold number of errors during the time frame; 
determining a second amount of traffic to be routed to the second version of the application in view of the first workload information, the second workload information, and the traffic information; and
routing a third amount of traffic for the second version of the application, wherein the second version of the application is deployed in the computer system in view of the second workload information and in response to a user request, wherein the third amount of traffic is less than the second amount of traffic to be routed to the second version of the application.
2.	(Currently Amended) The method of claim 1 further comprising:
responsive to detecting that the second version of the application processed the third amount of traffic successfully, routing a fourth amount of traffic that is more than the third amount of traffic to the second version of the application

3.	(Original) The method of claim 1, wherein the first workload information relating to the deployment of the first version of the application in the computer system comprises a first number of instances of the first version of the application deployed in the computer system, and wherein the second workload information relating to the deployment of the second version of the application in the computer system in the computer system comprises a second number of instances of the second version of the application deployed in the computer system.
4.	(Original) The method of claim 3, wherein each of the first number of instances of the first version of the application deployed in the computer system corresponds to a replica of the first version of the application.

6.	(Original) The method of claim 1, wherein determining the traffic information about the deployment of the first version of the application comprises determining an amount of traffic handled by the first version of the application during the time frame.
7.	(Original) The method of claim 6, wherein the amount of traffic to be routed to the second version of the application is determined in view of the amount of traffic handled by the first version of the application during the time frame and a relationship between the first workload information and the second workload information.
8.	(Original) The method of claim 1, further comprising receiving the second workload information from a user device.
9.	(Original) The method of claim 8, further comprising providing information about the amount of traffic to be routed to the second version of the application to the user device.
10.	(Currently Amended) A system, comprising:
a memory; and
a processing device, coupled to the memory, to:
determine first workload information relating to a deployment of a first version of an application in a computer system and second workload information relating to a deployment of a second version of the application in the computer system;
determine traffic information relating to the deployment of the first version of the application, wherein the traffic information specifies a first amount of traffic handled by the first version of the application during a time frame, wherein the first amount of traffic handled is determined in view of a number of requests that the first version of the application handled without errors or without a threshold number of errors during the time frame;
determine a second amount of traffic to be routed to the second version of the application in view of the first workload information, the second workload information, and the traffic information; and 
route a third amount of traffic for the second version of the application, wherein the second version of the application is deployed in the computer system in view of the second workload information and in response to a user request, wherein the third amount of traffic is less than the second amount of traffic to be routed to the second version of the application.




11.	(Cancelled).
12.	(Currently Amended) The system of claim [[11]]10, wherein the processing device is further to: provide the second workload information to the user device.
13.	(Original) The system of claim 10, wherein the first workload information relating to the deployment of the first version of the application in the computer system comprises a first number of instances of the first version of the application deployed in the computer system.
14.	(Original) The system of claim 10, wherein the second workload information relating to the deployment of the second version of the application in the computer system comprises a second number of instances of the second version of the application to be deployed in the computer system.
15.	(Original) The system of claim 14, wherein deploying the second version of the application in view of the second workload information comprises deploying the second number of instances of the second version of the application in the computer system.
16.	(Original) The system of claim 15, wherein the amount of traffic to be routed to the second version of the application corresponds to a proportion of traffic destined to the application.
17.	(Original) The system of claim 16, wherein a relationship between the first number of instances to the second number of instances corresponds to the proportion of the traffic destined to the application.

19.	(Original) The system of claim 10, wherein the processing device is further to: determine the traffic information relating to the deployment of the second version of the application in view of a user input.
20.	(Currently Amended) A non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processing device, cause the processing device to:
determine first workload information relating to a deployment of a first version of an application in a computer system and second workload information relating to a deployment of a second version of the application in the computer system;
determine traffic information relating to the deployment of the first version of the application, wherein the traffic information specifies a first amount of traffic handled by the first version of the application during a time frame, wherein the first amount of traffic handled is determined in view of a number of requests that the first version of the application handled without errors or without a threshold number of errors during the time frame;
determine a second amount of traffic to be routed to the second version of the application in view of the first workload information, the second workload information, and the traffic information; and 
route a third amount of traffic for the second version of the application, wherein the second version of the application is deployed in the computer system in view of the second workload information and in response to a user request, wherein the third amount of traffic is less than the second amount of traffic to be routed to the second version of the application.







Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.

REASONS FOR ALLOWANCE
The claims in the application are deemed to be directed to a nonobvious improvement over the invention of Tseitlin et al. (US PGPUB No. 20160119207).  Examiner’s amendment to the independent claims comprises ‘’wherein the first amount of traffic handled is determined in view of a number of requests that the first version of the application handled without errors or without a threshold number of errors during the time frame” and “wherein the second version of the application is deployed in the computer system in view of the second workload information and in response to a user request”. Tseitlin teaches routing proportional traffic between the production version and the canary version of a software application in order to evaluate the performance of the canary version with respect to the performance of the production version (abstract). Tseitlin does not explicitly disclose the amount of traffic handled is determined in view of a number of requests that the production version of the software application handled without errors or without a threshold number of errors during the time. Secondary references do not cure this deficiency. Also, Tseitlin and secondary references do not explicitly disclose the canary version of the software application is deployed in view of the number of instances of the canary version and in response to a user request. Determining the first amount of traffic as per the claimed invention ensures the estimated second amount of traffic would be within the limit that the second version of the application should be able to handle without any error, and therefore, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	February 7, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/UZMA ALAM/Primary Examiner, Art Unit 2457